Citation Nr: 1701018	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-39 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence was received to reopen the Veteran's claim for service connection for a back disorder, including whether there was a clear and unmistakable error in the March 1997 rating decision. 

2. Whether new and material evidence was received to reopen the Veteran's claim for service connection for left ear hearing loss, including whether there was a clear and unmistakable error in the December 1985 and March 1997 rating decisions.

3. Entitlement to service connection for vertigo.

4. Entitlement to service connection for left foot pain. 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1985 and December 1990 to April 1991.  After his period of active duty concluded in 1985, he transferred to the Army Reserves, and he remained a member of the Reserves until either 1998 or 1999, although he was finally discharged in 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter came before the Board in June 2014, at which time the Board remanded the matter for the RO to obtain Social Security Administration (SSA) records and adjudicate the Veteran's claim that clear and unmistakable errors (CUE) were made in the December 1985 and March 1997 rating decisions.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the remand.  Specifically, the Veteran's SSA records have been associated with the file and the RO adjudicated the Veteran's CUE claim in December 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is currently unrepresented at his request.

The Veteran has argued a December 2015 letter shows left ear hearing loss and a back condition were granted service connection with zero percent ratings.  The letter is somewhat confusing in its format, showing a zero percent rating, but is explicitly clear in the narrative that the RO continued to deny service connection, and this was further made clear in the March 2016 supplemental statement of the case.  

In February 2016, the Veteran submitted a timely notice of disagreement with the February 2016 rating decision that denied service connection for vertigo and a left foot condition.  A review of the record shows that the Veteran has not been furnished an SOC in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

In the February 2016 notice of disagreement, the Veteran also attempted to raise issues concerning the right foot (service connected since 1991), to include unspecified allegations of CUE, as well as tinnitus (service connected since 2007), and entitlement to a total disability rating based on individual unemployability (TDIU) (never claimed or adjudicated).  However, none of these issues were addressed in the rating decisions issued in the year prior to receipt of this NOD, so there can be no valid NOD.  These statements were not submitted on VA's authorized claims form, so they cannot be claims, either.  The RO is instructed to send the Veteran an approved VA claims form and advise him if he wishes to pursue these issues any further, it must be done via this form.

The issues of service connection for vertigo and the left foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The December 1985 rating decision denying service connection for bilateral hearing loss and the March 1997 rating decision denying service connection for bilateral hearing loss and a back disorder are final. 

2. In denying service connection for bilateral hearing loss and a back disorder, the December 1985 and March 1997 rating decisions were consistent with, and reasonably supported by, the evidence of record at that time and the existing legal authority, and they did not contain undebatable error that would have manifestly changed the outcome.

3. Evidence has not been received since the March 1997 rating decision that suggests the Veteran's back disorder or left ear hearing loss is related to service. 
CONCLUSIONS OF LAW

1. The December 1985 and March 1997 rating decisions are final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. The December 1985 and March 1997 rating decisions were not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

3. The criteria to reopen the claim for service connection for the back disorder are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The criteria to reopen the claim for service connection for left ear hearing loss are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations Governing CUE Claims

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105 (a).  Where evidence establishes such error, the decision will be reversed or amended.  Id.

There is a three-prong test for determining whether CUE occurred: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  Assertions that the adjudicators had "improperly weighed and evaluated the evidence" and broad-brush allegations of "failure to follow the regulations" or "failure to give due process" or any other general, non-specific claim of "error" will not satisfy the restrictive definition of CUE.  See id.  Additionally, the failure to fulfill the duty to assist cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  Because of the nature of CUE, the doctrine of resolving reasonable doubt in favor of the Veteran does not apply to CUE claims. 38 C.F.R. § 3.105; see also Yates v. West, 213 F.3d 1372 (2000).

CUE Analysis

The Veteran contends that the RO made several clear and unmistakable errors in the December 1985 and March 1997 rating decisions.  Importantly, as noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the RO's December 1985 and March 1997 rating decisions.

First, the Veteran contends that the RO failed to comply with VA's duties to assist.  Specifically, he argues that the RO erred regarding the evidence he provided documenting his retirement points verifying service separation as of February 25, 1999.  Similarly, he argues that the RO failed to provide required lower back disorder medical opinions, x-ray results, or MRI findings that were conducted by VAMC Houston and Texas Outpatient treatment reports for the period of November 1992 to March 1996, as referenced in the January 2014 Supplemental Statement of the Case.  As discussed above, any failure regarding VA's duty to assist does not constitute CUE.  Thus, these arguments do not justify a finding of CUE. 

Second, the Veteran contends that the RO improperly denied service connection for left ear hearing loss, despite findings showing tinnitus/hearing loss in service.  Similarly, he contends that the RO erred in determining that left ear hearing loss was not shown in service but failed to point to any audiometric hearing test results or medical opinion that dated from April 1979 to October 2007 as required by 38 C.F.R. § 3.159.  The RO's 1985 and 1997 determinations that there was no left ear hearing loss in service was supported by the service records that were before the RO at the time, including audiological evaluations from December 1979 and October 1982.  Thus, this argument does not justify a finding of CUE. 

Third, he argues that the RO erred in its earlier determinations that the right ear hearing loss existed prior to service.  As noted, a mere misinterpretation of facts does not constitute CUE.  Importantly, any error caused by this determination was harmless as it does not affect the left ear claim and the Veteran is service-connected for the right ear. 

Fourth, the Veteran generally argued that his claims should have been granted because he filed his claims within one year of service separation.  While arthritis and hearing loss are included in the list of chronic disabilities under 38 C.F.R. 3.309, for which presumptive service connection may be granted, merely filing a claim within the presumptive period does not necessarily lead to a grant of service connection.  The RO determined that the Veteran's service records did not show left ear hearing loss or arthritis, or any in-service events that would cause these disabilities.   The governing laws and regulations were appropriately applied in this case, and the Veteran's argument does not justify a finding of CUE. 

Finally, the Veteran argues that the RO erred in the appropriate application of duty periods and active duty reserve periods, and failed to credit him with all periods of military duty.  To support this argument, the Veteran provided a chronological statement of retirement points that show he served on active duty at some point from 1992 to 1998.  Knowledge of these dates, however, would not manifestly change outcome of the RO's March 1997 decision.  Moreover, these dates were not part of the record when the RO rendered its March 1997 decision.  Accordingly, this argument does not support a finding of CUE. Pierce, 240 F.3d at 1353 (Fed. Cir. 2001).  Furthermore, Reserve service is not active duty service, as he alleges.  

To the extent that the Veteran argued CUE for the October 2007 rating decision and subsequent statements of the case, this rating decision is currently on appeal, therefore it is not final and there can be no CUE claim.  Statements of the case are not decisions and are not subject to CUE motions.

Reopening Service Connection for a Back Disorder

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue or decided it.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran filed a claim for service connection for a back disorder in October 1996.  The claim was denied in a March 1997 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the March 1997 rating decision, the evidence before the RO consisted of the Veteran's active duty service records from February 1979 to December 1985 and VA medical records from 1986 to 1996.  Since that time, more service records, from 1982 to 1996, have been associated with the record.  While the Veteran reported recurrent back pain on a 1996 report of medical history, the other records do not show any in-service injury or complaints of back pain.  Although this is new evidence, it is not material because it does not relate the Veteran's injury to service or tend to show incurrence during service.  The 1996 report was during his Reserves service, and there is no indication he incurred any back injury during any inactive or active duty for training period while with the Reserves.  Merely having back pain while a member of the Reserves is not enough.

The Veteran's VA medical records have also been associated with the file, but do not relate the Veteran's back disorder to service.  SSA records also do not relate the Veteran's back disorder to service, but, rather, show that the Veteran worked in numerous manual labor positions that required heavy lifting from 1989 to 2008. 

Additionally, the Veteran was afforded a VA examination in January 2014.  The examiner determined that the Veteran's back disability was not related to service, including in-service treatment for back strains, and was more likely than not age-related. 

In sum, the new evidence that has been associated with the record since the March 1997 rating decision does not suggest that the Veteran's back disorder is related to service.  Consequently, the Board finds that the additional evidence is not sufficient to reopen the Veteran's claim of service connection for a back disorder. 

The Board considered whether the claim should be reopened pursuant to 38 C.F.R. § 3.156(c) which states that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Relevant service records as defined by 38 C.F.R. § 3.156(c) include: (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  

In this case, service records were associated with the file in April 1999.  Although they were titled "reserve service records," there were records from 1982 to 1996.  After careful consideration of the records, however, the Board finds that they are not relevant as defined by 38 C.F.R. 3.156(c).  Specifically, the records are not related to any claimed in-service injury or event, and do not contain any treatment for back pain or injury.  In the May 1996 report of medical history, the Veteran reported recurrent back pain but there is no reference to an in-service injury or event.  The Veteran did not note recurrent back pain on his July 1986 and January 1991 reports of medical history.  The Board thus finds that these service records do not constitute relevant evidence and do not warrant reopening the Veteran's claim for service connection for a back disorder. 

Reopening Service Connection for Left Ear Hearing Loss

The Veteran filed a claim for service connection for bilateral hearing loss in December 1985 and again in October 1996.  The claims were denied in December 1985 and March 1997, respectively.  The Veteran did not file notices of disagreement or submit new and material evidence within one year, and the rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Service connection for the right ear hearing loss was granted in September 2009.

At the time of the March 1997 rating decision, the evidence before the RO consisted of the Veteran's active duty service records from February 1979 to December 1985 and VA medical records from 1986 to 1996.  Since that time, more service records, from 1982 to 1996, have been associated with the record.  These records include audiological evaluations that show right ear hearing loss and normal left ear hearing, including evaluations from November 1987 and January 1991.  There is no indication that the Veteran had left ear hearing impairment.  

The Veteran's VA medical records and SSA records have also been associated with the file, but do not relate the Veteran's left ear hearing loss to service.  

Additionally, the Veteran was afforded a VA examination in August 2009.  The examiner determined that the Veteran's left ear hearing loss was not related to service because his service records showed normal left ear hearing during and at separation from service. 

The new evidence that has been associated with the record since the March 1997 rating decision does not suggest that the Veteran's left ear hearing loss is related to service.  Consequently, the Board finds that the additional evidence is not sufficient to reopen the Veteran's claim of service connection for left ear hearing loss. 

The Board considered whether the claim should be reopened pursuant to 38 C.F.R. § 3.156(c) because service records were associated with the file in April 1999, after the March 1997 rating decision.  Although they were titled "reserve service records," there were records from 1982 to 1996.  After careful consideration of the records, however, the Board finds that they are not relevant as defined by 38 C.F.R. 3.156(c) because the records are not related to any claimed in-service injury or event regarding the Veteran's left ear hearing loss, and do not document treatment or complaints of left ear hearing loss.  There are records that only document right ear hearing loss; specifically, a November 1987 audiological evaluation shows normal hearing in the left ear and a January 1991 treatment record notes that the Veteran had right sided hearing loss since 1980.  

The Board thus finds that these service records do not constitute relevant evidence and do not warrant reopening the Veteran's claim for service connection for left ear hearing loss.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, and VA medical records.  The Veteran was also afforded VA examinations in August 2009 and January 2014 to assist in determining the severity of the Veteran's disabilities.  However, examinations were not required as the claims were not reopened.  Even so, the examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

As to the CUE claim, VA's duties to notify and assist under the VCAA do not apply to claims alleging CUE.  See Livesay v. Principi, 15 Vet. App. 165, 174 (2001)(en banc) (holding that the VCAA is not applicable to Board CUE matters);  Parker v. Principi, 15 Vet. App. 302 (2001) (applying the holding in Livesay v. Principi to RO CUE claims). 

Finally, all due process considerations have been met.  No new and material evidence was received following March 2016 Supplemental Statement of the Case.   

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

The motions to revise December 1985 and March 1997 rating decisions based on allegations of clear and unmistakable error are denied.

Reopening the claim for service connection for a back disorder is denied.

Reopening the claim for service connection for left ear hearing loss is denied. 


REMAND

In February 2016, the Veteran submitted a timely notice of disagreement with the February 2016 rating decision that denied service connection for vertigo and a left foot condition.  A review of the record shows that the Veteran has not been furnished an SOC in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon, 12 Vet. App. at 240-241.

Since the matter is being remanded, updated VA treatment records should be associated with the file. 


Accordingly, the case is REMANDED for the following action:

The RO or AMC should provide the Veteran with an SOC as to the issues of service connection for vertigo and a left foot condition.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


